       Case 3:18-cv-05031-EMC Document 130 Filed 01/30/20 Page 1 of 4




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     EDWARD V. ANDERSON, Bar No. 83148
 3 ALEX Y. NIE, Bar No. 257927
     TREVOR J. QUIST, Bar No. 304416
 4 379 Lytton Avenue
 5 Palo Alto, California 94301-1479
   Telephone: 650.815.2600
 6 Facsimile: 650.815.2601
   E mail: evanderson@sheppardmullin.com
 7         anie@sheppardmullin.com
           tquist@sheppardmullin.com
 8
 9 ROBERT M. MASTERS (Pro Hac Vice)
     KEVIN A. RYAN (Pro Hac Vice)
10   2099 Pennsylvania Avenue, NW Ste. 100
     Washington, D.C. 20006-6801
11   Telephone: 202.747.1900
     Facsimile: 202.747.1901
12   E mail: rmasters@sheppardmullin.com
13           karyan@sheppardmullin.com

14 Attorneys for Plaintiffs
     Hong Kong uCloudlink Network Technology Limited
15   and uCloudlink (America), Ltd.
16
17                                  UNITED STATES DISTRICT COURT

18                               NORTHERN DISTRICT OF CALIFORNIA

19 HONG KONG UCLOUDLINK                                  Case No. 3:18-CV-05031-EMC
   NETWORK TECHNOLOGY LIMITED
20 AND CLOUDLINK (AMERICA), LTD.,                        STIPULATION REGARDING
                                                         SCHEDULE AND [PROPOSED]
21                   Plaintiffs,                         ORDER AS MODIFIED
22           v.
23 SIMO HOLDINGS INC. AND
24 SKYROAM, INC.,
25          Defendants.

26
27
28

                                                                          Case No. 3:18-CV-05031-EMC
                                             STIPULATION REGARDING SCHEDULE AND [PROPOSED] ORDER
          Case 3:18-cv-05031-EMC Document 130 Filed 01/30/20 Page 2 of 4




 1            WHEREAS, pursuant to the Court’s instruction during the November 14, 2019
 2 Hearing and as reflected in the Court’s Minutes (D.I. #122), Plaintiffs Hong Kong
 3 uCloudlink Network Technology Limited and uCloudlink (America), Ltd. (collectively,
 4 “uCloudlink” or “Plaintiffs”) and Defendants SIMO Holdings, Inc. and Skyroam, Inc.
 5 (collectively, “SIMO” or “Defendants”) have met and conferred regarding a mutually
 6 agreeable case schedule allowing for trial to take place in 2020.
 7            It is therefore STIPULATED and AGREED, subject to Court approval, that the
 8 deadlines for the below identified events will be as follows:
 9            Event                                Proposed Dates
10            Joint Status Report Due              February 11, 2020
              Status Conference                    February 18, 2020
11
              Technology Tutorial                  February 18, 2020
12            Claim Construction Hearing           March 10, 20201
13            Last Day to Disclose Advice of       30 days after Claim Construction Order
              Counsel
14            Close of Fact Discovery              77 days after Claim Construction Order
15            Opening Expert Reports               14 days after Close of Fact Discovery
              Rebuttal Expert Reports              21 Days after Opening Expert Reports
16
              Close of Expert Discovery            21 Days after Rebuttal Expert Reports
17            Deadline to File Dispositive         21 Days after Close of Expert Discovery
18            Motions (Including Daubert
              Motions)
19            Deadline to File Oppositions to      14 Days after Deadline to File Dispositive
20            Dispositive Motions (Including       Motions
              Daubert Motions)
21            Deadline to File Replies in          7 Days after Oppositions to Dispositive
              Support of Dispositive Motions       Motions
22
              (Including Daubert Motions)
23            Last Day to Hear Dispositive         Court’s Availability; No Less Than 14
              Motions                              Days After Deadline to File Replies in
24                                                 Support of Dispositive Motions
25
     1
26       The Claim Construction Hearing is currently scheduled for March 3, 2020. Counsel for
27       uCloudlink contacted the Court’s clerk on behalf of the parties, and confirmed the
28       Court’s availability to hold the Claim Construction Hearing on March 10, 2020.

                                                  -1-                Case No. 3:18-CV-05031-EMC
                                        STIPULATION REGARDING SCHEDULE AND [PROPOSED] ORDER
         Case 3:18-cv-05031-EMC Document 130 Filed 01/30/20 Page 3 of 4




 1          Deadline to Serve Motions in       32 days before the Pre-trial Conference
            Limine
 2
            Deadline to Serve Oppositions to   25 days before the Pre-trial Conference
 3          Motions in Limine
            Last day to File Motions in        21 days before the Pre-trial Conference
 4          Limine/Oppositions with Court
 5          Joint Pre-trial Conference         21 days before the Pre-trial Conference
            Statement
 6          Objections                         10 days before the Pre-trial Conference
 7          Pre-trial Conference               1-2 Tuesdays before Trial (Subject to the
                                               Court’s Availability)
 8          Trial                              October or November 2020 (Subject to the
 9                                             Court’s Availability)

10 IT IS SO STIPULATED.
11 ///
12 ///
13 ///
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-                Case No. 3:18-CV-05031-EMC
                                     STIPULATION REGARDING SCHEDULE AND [PROPOSED] ORDER
      Case 3:18-cv-05031-EMC Document 130 Filed 01/30/20 Page 4 of 4




 1 Dated: January 27, 2020
 2                                                 Respectfully submitted,
 3
 4
   By: /s/ Benjamin E. Weed                        By: /s/ Robert M. Masters
 5   PETER E. SOSKIN                                 EDWARD V. ANDERSON
     L. HOWARD CHEN                                  ALEX Y. NIE
 6   K&L Gates LLP                                   TREVOR J. QUIST
 7   Four Embarcadero Center, Suite 1200             Sheppard, Mullin, Richter & Hampton
     San Francisco, CA 94111                         LLP
 8                                                   379 Lytton Avenue
     HAROLD H. DAVIS                                 Palo Alto, California 94301
 9
     Greenberg Traurig, LLP
10   Four Embarcadero Center, Suite 3000                ROBERT M. MASTERS
     San Francisco, CA 94111                            KEVIN A. RYAN
11                                                      Sheppard, Mullin, Richter & Hampton
     YANG LIU                                           LLP
12
     Greenberg Traurig, LLP                             2099 Pennsylvania Avenue, NW Ste. 100
13   1900 University Avenue                             Washington, D.C. 20006-6801
     East Palo Alto, CA 94303
14
                                                        Attorneys for Plaintiffs
15   BENJAMIN E. WEED                                   Hong Kong uCloudlink Network
     FARRIS MATARIYEH                                   Technology Limited and uCloudlink
16   GINA JOHNSON                                       (America), Ltd.
     K&L Gates LLP
17
     70 W. Madison Street, Suite 3100
18   Chicago, IL 60602

19     Attorneys for Defendants and
20     Counterclaimants
       SIMO Holdings Inc., Skyroam, Inc.,
21     and Shenzhen Skyroam Technology Co.,
       Ltd.
22
23 Pursuant to the foregoing Stipulation,
24 IT IS SO ORDERED
25   Court will not set remaining dates at this time.
26
           January 30, 2020
   DATED: _________________________ _______________________________________
27                                       Hon. Edward M. Chen
                                         United States District Judge
28

                                                -3-                Case No. 3:18-CV-05031-EMC
                                      STIPULATION REGARDING SCHEDULE AND [PROPOSED] ORDER
